United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20664
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARINO LUIS GONZALEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-664-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Marino Luis Gonzalez appeals his guilty-plea conviction for

possession with intent to distribute and importation of cocaine.

He argues that 21 U.S.C. §§ 841, 952, and 960 were rendered

facially unconstitutional by Apprendi v. New Jersey, 530 U.S.
466, 490 (2000).   He concedes that his argument is foreclosed by

our opinion in United States v. Slaughter, 238 F.3d 580, 581-82

(5th Cir. 2000), which rejected a broad Apprendi-based attack on



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20664
                               -2-

the constitutionality of 21 U.S.C. § 841.   He raises the issue

only to preserve it for Supreme Court review.

     Slaughter applies directly to Gonzalez’s drug-possession

conviction and by analogy to his drug-importation conviction,

given the similarities between 21 U.S.C. § 841(a) & (b) and 21

U.S.C. § 952 and § 960(a)(1) & (b).   His appeal is foreclosed by

Slaughter, and the judgment of the district court is therefore

AFFIRMED.